     Case 1:15-cv-08725-GBD-RWL Document 256-37 Filed 09/13/19 Page 1 of 10


                                                                         Page 1
 1                     SERGE WEINBERG
 2                UNITED STATES DISTRICT COURT
 3          FOR THE SOUTHERN DISTRICT OF NEW YORK
 4                                                   No. 15 Civ. 08725(GBD)
 5   ---------------------------------------x
 6   UMB Bank, N.A., as Trustee,
 7         Plaintiff
 8   vs.
 9   SANOFI,
10         Defendant
11   ---------------------------------------x
12         VIDEOTAPED DEPOSITION OF SERGE WEINBERG
13           Thursday, October 18, 2018 2:33 p.m.
14                    Weil, Gotshal & Manges
15         2, rue de la Baume, Paris, 75008, France
16

17

18

19   Reported by:
20   Janet Sambataro, RMR, CRR, CLR
21   JOB NO. 147615
22

23

24

25


                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-37 Filed 09/13/19 Page 2 of 10


                                                                           Page 15
 1                      SERGE WEINBERG
 2         A.     No.
 3         Q.      -- of his testimony?
 4         A.     Nothing.
 5         Q.     I'll represent to you, sir, that he
 6   testified he personally was involved in the
 7   negotiations of terms of the CVR agreement.                       I
 8   take it that there is a distinction you and the
 9   board were involved in structure, in pricing, but
10   you didn't get down into writing words?
11         A.     Absolutely.
12         Q.     Okay.      Have you ever read the CVR
13   agreement cover to cover?
14         A.     No.    We were not informed by -- on the
15   detail of the agreement itself.
16         Q.     Have you ever received a copy of it
17   that you put someplace?
18         A.     No.    I don't think so.                   I don't
19   remember that.
20         Q.     Okay.      Have you ever reviewed a summary
21   of the CVR agreement?
22         A.     No.    Just the financial structure of
23   it.
24         Q.     Have you ever been informed as to what
25   Sanofi's obligations under the CVR agreement are?

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-37 Filed 09/13/19 Page 3 of 10


                                                                        Page 18
 1                     SERGE WEINBERG
 2   when the agreement was entered into?
 3                MR. GILMAN:           Yeah.
 4         Q.     Prior to your deposition prep.
 5         A.     As I told you, I was not informed about
 6   the detail of the contract, the -- you know, the
 7   legal terms or the definition of anything --
 8         Q.     Okay.
 9         A.     -- but the financial structure.
10         Q.     Okay.      And so I take it, then, that you
11   also were not informed that the CVR agreement
12   also required Sanofi to use diligent efforts to
13   achieve the approval milestone and the four
14   product milestones.            You also did not know that?
15         A.     Same answer, yeah.
16         Q.     Am I correct, sir, that after the CVR
17   agreement was entered into in early 2011, that
18   you personally did nothing to teach anyone in
19   Sanofi what Sanofi's obligations under that
20   agreement were?
21         A.     Well, you know, the role of a chairman
22   of the board is not to teach the management about
23   what it has to do.            It's the CEO's
24   responsibility, and he was the one that
25   negotiated the contract to put in place all the

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-37 Filed 09/13/19 Page 4 of 10


                                                                        Page 23
 1                      SERGE WEINBERG
 2         Q.     Okay.      So am I correct that neither you
 3   nor the board oversaw the performance of the CVR
 4   agreement; correct?
 5         A.     It's not our role.                  Yeah.
 6         Q.     Okay.      And did you or the board
 7   designate any individual or any group of
 8   individuals to oversee the performance of the
 9   obligations that Sanofi was undertaking in the
10   CVR agreement?
11         A.     No.    As a consequence of not knowing
12   the details of the contract, as mentioned
13   earlier, it was not our role to designate someone
14   to fulfill an obligation where we didn't know the
15   details.     It was typically a management role to
16   put in place appropriate human resources in order
17   to execute that transaction.
18         Q.     Did the board ever request periodic
19   reports from anyone as to the status of Sanofi's
20   performance of its obligations under the CVR
21   agreement?
22         A.     No.    For the same reason.
23         Q.     Did you ever request separate status
24   reports?
25         A.     No.    What we all were looking at -- and

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-37 Filed 09/13/19 Page 5 of 10


                                                                              Page 47
 1                     SERGE WEINBERG
 2         A.     As I mentioned earlier, there was no
 3   specific knowledge of the contract.                            We knew
 4   about the CVR, but Lemtrada was considered as a
 5   product amongst others.
 6         Q.     And at no time -- am I correct that at
 7   no time did the board of directors of Sanofi
 8   treat Lemtrada any different than any other
 9   product?
10         A.     No time.
11         Q.     So the contract, the CVR agreement
12   didn't create any special attention at the board
13   level?
14                MR. NEUWIRTH:            Objection.
15         A.     Not at all.
16         Q.     It didn't create any special sense of
17   urgency or commitment at the board level?
18         A.     There wasn't, on our view, any specific
19   problem on developing Lemtrada.                      We were not
20   aware of any difficulty in developing Lemtrada. I
21   mean budget-wise, budget-wise.
22                    (Document Bates-stamped SAN-CVR
23         022150481 through -0491 marked Exhibit
24         625.)
25


                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-37 Filed 09/13/19 Page 6 of 10


                                                                        Page 49
 1                     SERGE WEINBERG
 2                MR. GILMAN:          Mr. Neuwirth, may we
 3   stipulate this is authentic and a record of a
 4   regularly conducted business activity?
 5                MR. NEUWIRTH:            Yes.
 6         Q.     Sir, am I correct that the board of
 7   directors of Sanofi fired Chris Viehbacher?
 8         A.     Right.
 9         Q.     And that was effective on or about
10   October 29th, 2014?
11         A.     That's right.
12         Q.     And thereafter, you stepped in to serve
13   as acting CEO of Sanofi?
14         A.     I was asked by the board to step in.
15         Q.     And am I correct that you did not
16   believe yourself to be qualified to be a
17   permanent CEO, but perfectly qualified to lead
18   the charge to find a qualified CEO?
19         A.     At least that's what the board thought.
20         Q.     And the board ended up retaining
21   Olivier Brandicourt as CEO?
22         A.     That's right.
23         Q.     And that was effective April 2, 2015?
24         A.     Correct.
25         Q.     So five months, give or take, you were

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-37 Filed 09/13/19 Page 7 of 10


                                                                        Page 50
 1                      SERGE WEINBERG
 2   acting CEO?
 3         A.     That's right.
 4         Q.     Am I correct that the vote of the board
 5   to fire Mr. Viehbacher was unanimous?
 6         A.     Yes.
 7         Q.     Who first raised with the board the
 8   subject of possibly firing Mr. Viehbacher?
 9         A.     I think we were several members of the
10   committee of nomination that were involved in
11   these discussions.            As you know, we review
12   permanently the performance and the compensation
13   committee too, and there was a growing sense of
14   unease since 2013 with the management, several
15   issues like missteps in the management of the
16   company in 2013, lack of transparency on certain
17   subjects, and management of the ex comm.
18         Q.     Were you on the nominating committee?
19         A.     Yeah.      I'm chairing it.
20         Q.     And were you one of those individuals
21   who were raising those concerns?
22         A.     Correct.
23         Q.     And were you on the compensation
24   committee?
25         A.     No.    I'm invited.

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-37 Filed 09/13/19 Page 8 of 10


                                                                                  Page 84
 1                     SERGE WEINBERG
 2         It means our process usually, people take a
 3   lot of precautions, and we have to go back
 4   several times in order to get to where we need to
 5   be.   And this is something I've seen in all the
 6   companies where I've been working.                        I've been a
 7   CEO for 15 years of large public companies.
 8   Every year, I have the same discussions.
 9         I think there is no difference between what
10   happens in Sanofi in the budget process with what
11   happens in any other company of that size.                            So I
12   think you can't see anything here saying that
13   Lemtrada would be a specific target of cost
14   reductions.
15         The issue that is underlined here, Lemtrada
16   forecast assumptions for the U.S., is that when
17   there are launches, a company usually has been
18   pretty optimistic, and it's quite regularly that
19   we had to challenge the numbers in the launches.
20   And I must say that most of the launches -- in
21   most of the launches, we never achieved the
22   budget numbers that we were having.                            So, you
23   know, that scenario, of course, should be in any
24   case, and this was not specific to Lemtrada.
25         Q.     And there were no exceptions made for

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-37 Filed 09/13/19 Page 9 of 10


                                                                                Page 85
 1                     SERGE WEINBERG
 2   Lemtrada.     It was the same budget discussion.
 3         A.     It was a global discussion on MS.                       So,
 4   you know, the -- Bill had all the opportunity to
 5   adopt within the organization between Aubagio.
 6   We were looking at MS as an -- as an entity.
 7         Q.     And am I correct that there was zero
 8   discussion of the CVR agreement?
 9         A.     No discussion.
10         Q.     There was zero discussion of the
11   obligations imposed on Sanofi under the CVR
12   agreement?
13         A.     There was no discussion about this.
14         Q.     Okay.
15                MR. GILMAN:           Would you show the witness
16   Plaintiff's Exhibit 621, please.                        Thank you.
17                    (Previously marked Exhibit 621
18         incorporated by reference.)
19         Q.     Mr. Weinberg, the first page is an
20   e-mail from Mr. Underwood to Mr. Sibold, three
21   weeks after Mr. Viehbacher was fired and a couple
22   of weeks, I guess, after you were in Boston.
23         A.     A year after.
24         Q.     I'm sorry.          You're absolutely right.
25   You're absolutely right.                 A year after, which is

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-37 Filed 09/13/19 Page 10 of 10


                                                                                  Page 119
 1                      SERGE WEINBERG
 2          A.    In the general way, probably.                      Yes.
 3          Q.    Okay.      But you never read the contract
 4   and you didn't know what the obligations were.
 5   Let's go down to the ex comm.
 6          A.    Can you imagine the number of contracts
 7   that a company the size --
 8                MR. NEUWIRTH:             He can, but he doesn't
 9   care for the purposes of these questions.                         So we
10   can keep going and you can get the answers.                         You
11   know what they are.
12                MR. GILMAN:           Please.          Please.
13          Q.    You said that management's responsible,
14   and that's the CEO and that's then the executive
15   committee, and then that's the business line
16   people in the MS group?
17          You, as CEO, had never read the contract,
18   and you've testified you didn't know what the
19   obligations were; correct?
20          A.    Correct.
21          Q.    You're on the executive committee.                        Did
22   the executive committee ever, to your knowledge,
23   review Sanofi's obligations under the CVR
24   agreement?
25          A.    I have no clues about this, because in

                          TSG Reporting - Worldwide   877-702-9580
